Case 19-13448-VFP             Doc 1223-1 Filed 01/07/20                Entered 01/07/20 20:01:25              Desc
                             Motion to Approve Settlement              Page 1 of 28



LOWENSTEIN SANDLER LLP
Michael S. Etkin, Esq.
Wojciech F. Jung, Esq.
Michael Savetsky, Esq.
One Lowenstein Drive
Roseland, New Jersey 07068
(973) 597-2500 (Telephone)
(973) 597-2400 (Facsimile)

Counsel to the Liquidating Debtors

                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF NEW JERSEY


    In re:                                                    Chapter 11

    Tri Harbor Holdings Corporation (f/k/a Aceto              Case No. 19-13448 (VFP)
    Corporation), et al.,1
                                                              (Jointly Administered)
                            Liquidating Debtors.
                                                              Hearing Date: January 28, 2020 at 10:00 a.m. (ET)
                                                              Objection Deadline: January 21, 2020 at 4:00
                                                              p.m. (ET)



            LIQUIDATING DEBTORS’ MOTION FOR ENTRY OF AN ORDER
             APPROVING SETTLEMENT AGREEMENT BETWEEN KAVOD
         PHARMACEUTICALS LLC AND LONZA SALES AG PURSUANT TO RULE
            9019 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE

             The above-captioned liquidating debtors (collectively, the “Liquidating Debtors”), by and

through their undersigned counsel, submit this motion (the “Motion”) for entry of an order,

substantially in the form attached hereto as Exhibit A (the “Proposed Order”), approving that

certain Settlement Agreement by and among Kavod Pharmaceuticals LLC (f/k/a Rising

Pharmaceuticals, LLC, f/k/a Rising Pharmaceuticals, Inc.) (“Rising”) and Lonza Sales AG


1
  The Liquidating Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification
number are as follows: Tri Harbor Holdings Corporation (f/k/a Aceto Corporation) (0520); Tri Harbor Chemical
Holdings LLC (f/k/a Aceto Agricultural Chemicals LLC, f/k/a Aceto Agricultural Chemicals Corporation) (3948);
Tri Harbor Realty LLC (f/k/a Aceto Realty LLC) (7634); Kavod Pharmaceuticals LLC (f/k/a Rising
Pharmaceuticals, LLC, f/k/a Rising Pharmaceuticals, Inc.) (7959); Kavod Health LLC (f/k/a Rising Health, LLC)
(1562); Kavris Health LLC (f/k/a Acetris Health, LLC) (3236); KAVACK Pharmaceuticals LLC (f/k/a PACK
Pharmaceuticals, LLC) (2525); Arsynco, Inc. (7392); and Acci Realty Corp. (4433).


25441/53
01/07/2020 205448472.7
Case 19-13448-VFP        Doc 1223-1 Filed 01/07/20         Entered 01/07/20 20:01:25        Desc
                        Motion to Approve Settlement       Page 2 of 28



(“Lonza”), dated as of January 7, 2020 (the “Settlement Agreement”), a copy of which is

attached hereto as Exhibit B, pursuant to section 105(a) of title 11 of the United States Code, 11

U.S.C. §§ 101, et seq. (the “Bankruptcy Code”) and Rule 9019 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”). In support of the Motion, the Liquidating

Debtors respectfully state as follows:

               JURISDICTION, VENUE, AND STATUTORY PREDICATES

       1.      This Court has jurisdiction over this Application pursuant to 28 U.S.C. §§ 157 and

1334 and the Standing Order of Reference to the Bankruptcy Court Under Title 11 of the United

States District Court for the District of New Jersey, entered on July 23, 1984 and amended on

September 18, 2012. Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

       2.      The statutory predicates for the relief sought herein are section 105(a) of the

Bankruptcy Code and Bankruptcy Rule 9019.

                                         BACKGROUND

A.     General Background
       3.      On February 19, 2019 (the “Petition Date”), each of the Liquidating Debtors filed

a voluntary petition for relief under chapter 11 of the Bankruptcy Code in this Court, thereby

commencing these chapter 11 cases (the “Chapter 11 Cases”).
       4.      On February 27, 2019, the Office of the United States Trustee appointed an

Official Committee of Unsecured Creditors in the Chapter 11 Cases. See Notice of Appointment

of Official Committee of Unsecured Creditors [Doc. No. 80].

       5.      Additional details regarding the Liquidating Debtors’ businesses and the facts and

circumstances surrounding the commencement of the Chapter 11 Cases is set forth in the

Declaration of Rebecca A. Roof in Support of First Day Relief [Doc. No. 19] and in the

Disclosure Statement (as defined below).

       6.      On September 18, 2019, this Court entered an order (the “Confirmation Order”)

[Doc. No. 996] approving on a final basis the Second Modified Disclosure Statement for the




                                               -2-
Case 19-13448-VFP               Doc 1223-1 Filed 01/07/20                Entered 01/07/20 20:01:25              Desc
                               Motion to Approve Settlement              Page 3 of 28



Second Modified Joint Plan of Liquidation of Aceto Corporation and Its Affiliated Debtors [Doc.

No. 758] (the “Disclosure Statement”) and confirming the Second Modified Joint Plan of

Liquidation of Aceto Corporation and Its Affiliated Debtors (the “Plan”)2 [Doc. No. 757]. The

Plan became effective as of October 1, 2019 at 12:01 a.m. (ET) (the “Effective Date”).

           7.       Pursuant to the Plan and Confirmation Order, Steven S. Rogers, in his capacity as

the Plan Administrator, was appointed as of the Effective Date to serve as the sole officer,

director and/or manager of each of the Liquidating Debtors for the purpose of implementing the

Plan and facilitating the orderly liquidation of the Liquidating Debtors’ remaining assets for the

benefit of the Liquidating Debtors’ creditors and other parties in interest in the Chapter 11 Cases.

           8.       Pursuant to sections 5.13 and 9.03 of the Plan, upon the Effective Date, all of the

Debtors’ Causes of Action and rights to compromise and settle such Causes of Action and

Claims against the Debtors passed to and vested in the Liquidating Debtors.

           9.       Pursuant to sections 5.09(c)(vi) and 5.13 of the Plan and section 2.1(c)(viii) of the

Plan Administrator Agreement, the Plan Administrator is the only party authorized to bring,

settle, release, compromise, or enforce Causes of Action on behalf of the Liquidating Debtors.

           10.      Under section 5.14(a) of the Plan, the Plan Administrator is required to consult

with and seek the reasonable consent of the Oversight Committee (such consent not to be

unreasonably withheld) regarding, among other things, the settlement or resolution of any Claims

or Causes of Action to the extent that the Plan Administrator proposes a settlement (including

providing for an Allowed Claim) in the amount of $500,000 and above.

B.         The Lonza Dispute and Rising Claims
           11.      Prior to the Petition Date, Rising, Lonza, Lyne Laboratories, Inc. (“Lyne”), and

CorePharma LLC (“CorePharma”) were signatories to a certain pharmaceutical manufacture and

supply agreement, effective as of May 8, 2008 (as amended, including by Amendment No. 1




2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Plan.


                                                           -3-
Case 19-13448-VFP            Doc 1223-1 Filed 01/07/20                Entered 01/07/20 20:01:25             Desc
                            Motion to Approve Settlement              Page 4 of 28



effective as of April 1, 2014, and together with any schedules and exhibits thereto, collectively,

the “Supply Agreement”).3

         12.     Pursuant to the Supply Agreement, Lonza (a Swiss company) agreed to

exclusively supply the Active Pharmaceutical Ingredient (or “API”) known as Levocarnitine for

use in two dosage forms, i.e., oral solution and tablet. Lyne was the manufacturer of the oral

solution product and CorePharma was the manufacturer of the tablet product.

         13.     The Supply Agreement was a long-term arrangement that carried an initial term of

five years, after which it would be automatically renewed for one year terms unless and until

terminated by either party for cause. (Id., Clause 10).

         14.     In April 2014, the Supply Agreement was amended, effective April 1, 2014

(“Amendment No. 1”). Among other things, Amendment No. 1 expanded the sales territory to
Canada. (Amendment No. 1, Clause 2). Amendment No. 1 also extended the initial term of the

Supply Agreement for a period of five additional years, through April 1, 2019.4 (Id., Clause 10).

         15.     The Supply Agreement is governed by Swiss law and contains a forum-selection

clause that provides for disputes to be adjudicated in Switzerland. (Supply Agreement, Clause

13).

         16.     In July 2015, Lonza advised Rising that it would no longer supply product under

the Supply Agreement. At the time Lonza stopped supplying product, nearly four (4) years

remained on the term of the Supply Agreement.

         17.     Rising and Lyne, with considerable effort, thereafter managed to secure an

alternative supplier of Levocarnitine API, and re-entered the Levocarnitine oral solution

marketplace in the first quarter of 2017, although at a reduced market share, with the help of

Lonza.



3
  A copy of the Supply Agreement was previously filed with this Court under seal at the request of Lonza. See
Order Concerning Motion to Seal [Doc. No. 860].
4
  Amendment No. 1 further provided that, subject to certain conditions described therein, Lonza would continue to
supply product for an additional thirty-six (36) month wind-down period in the event of a termination of the Supply
Agreement by Lonza.


                                                       -4-
Case 19-13448-VFP         Doc 1223-1 Filed 01/07/20        Entered 01/07/20 20:01:25        Desc
                         Motion to Approve Settlement      Page 5 of 28



       18.     Despite diligent efforts, however, Rising and CorePharma were never able to re-

enter the Levocarnitine tablet marketplace and that product was discontinued. In October 2017,

Rising purchased all of CorePharma’s rights in the tablet product, thereby transferring

CorePharma’s claim against Lonza for breach of the Supply Agreement to Rising.

       19.     The Plan Administrator believes Rising has significant claims against Lonza (the

“Rising Claims”) in the form of lost profits from sales that Rising could have made had Lonza

continued to supply product as required under the Supply Agreement for the duration of its term.

Rising estimates that its lost profits claim against Lonza is, at a minimum, $4,710,481 to

$5,348,471. Lonza disputes the validity and amount of the Rising Claims.

       20.     Rising, prior to the Petition Date and continuing thereafter, engaged Swiss

counsel and commenced preparations for litigation against Lonza in Switzerland. Unlike in the

United States, a party wishing to sue in Switzerland must first commence a conciliation

proceeding, which is similar to a mediation and requires the parties to appear before the

conciliation authority in an effort to amicably resolve the dispute. If the parties are unable to

reach an accord, the conciliation authority will grant the claimant(s) a formal authorization to

proceed, which entitles the claimant(s) to file the action in court within a three-month period.

Once a lawsuit is commenced, court costs are determined in part by the amount in controversy,

which could be significant. For the Rising Claims, such court costs could be significant given the

amount in controversy.

       21.     On June 19, 2019, Lonza timely filed a proof of claim, which was assigned claim

number 213 (the “Lonza Claim”) by the Debtors’ claims agent, asserting a general unsecured

claim against Rising in an unliquidated amount. While the Lonza Claim contained very few

details regarding Lonza’s alleged claim, Lonza has asserted that Rising breached the Supply

Agreement by failing to pay certain royalties that Lonza maintains it was entitled to receive

under the Supply Agreement. Rising disputes Lonza’s assertion and maintains that once Lonza

ceased supplying product to Rising under the Supply Agreement, Rising stopped making those

royalty payments to Lonza. Lonza disagrees with Rising’s position.


                                               -5-
Case 19-13448-VFP           Doc 1223-1 Filed 01/07/20               Entered 01/07/20 20:01:25             Desc
                           Motion to Approve Settlement             Page 6 of 28



        22.      The Liquidating Debtors dispute Lonza’s claim that it is owed any royalty

payments from Rising. Accordingly, on July 11, 2019, the Debtors filed an objection to, or, in

the alternative, motion to estimate, the Lonza Claim, seeking an order disallowing the Lonza

Claim in its entirety or, alternatively, estimating the Lonza Claim, pursuant to sections 105(a)

and 502(c) of the Bankruptcy Code, at zero dollars ($0.00) for all purposes in these Chapter 11

Cases [Doc. No. 714] (the “Claim Objection”).

        23.      On August 15, 2019, Lonza filed a response to the Claim Objection [Doc. No.

849], asserting, among other things, that Rising owes it no less than $666,635.15 in prepetition

royalty payments. In light of the parties’ settlement discussions, the hearing on the Claim

Objection has been continued.

C.      The Proposed Settlement
        24.      In order to avoid the potential delay, uncertainty, risk and expense of protracted

litigation of the Rising Claims and the Lonza Claim, Rising and Lonza have engaged in lengthy,

good faith and arm’s-length settlement discussions and negotiations and have agreed, subject to
this Court’s approval, to resolve both of those matters on the terms set forth in the Settlement

Agreement.

        25.      The key terms of the Settlement Agreement are summarized below.5

                 •        Settlement Payment. Within twenty (20) calendar days following entry of
                          a final, non-appealable order of this Court, in form and substance
                          acceptable to Lonza and Rising in their respective sole discretion,
                          approving the Settlement Agreement (the “Approval Order”), Lonza shall
                          make a payment in the amount of USD $1,600,000 (the “Settlement
                          Payment”) to Rising. Rising shall be solely responsible for, and legally
                          bound to make payment of, any taxes determined to be due and owing
                          (including penalties and interest related thereto) by it to any federal, state,
                          local, or regional taxing authority as a result of the Settlement Payment.



5
  This summary is intended for informational purposes only. Parties in interest should refer to the Settlement
Agreement for the full terms thereof. To the extent this summary is inconsistent with the terms of the Settlement
Agreement, the terms of the Settlement Agreement shall govern in all respects. Capitalized terms used in this
summary shall have the meanings ascribed to them in the Settlement Agreement.



                                                      -6-
Case 19-13448-VFP    Doc 1223-1 Filed 01/07/20            Entered 01/07/20 20:01:25          Desc
                    Motion to Approve Settlement          Page 7 of 28



           •       Settlement Effective Date. The terms, conditions and obligations set forth
                   in the Settlement Agreement shall not become binding and enforceable
                   until the date on which: (i) each of the Parties has executed the Settlement
                   Agreement; and (ii) the Bankruptcy Court has entered the Approval Order
                   (such date, the “Settlement Effective Date”).

           •       Release by Rising. As of the Settlement Effective Date, except as to the
                   rights, benefits, and obligations that arise under the Settlement Agreement,
                   each of Rising, on behalf of itself, its affiliates, and each and all of its and
                   its affiliates’ respective past, present and future administrators, successors,
                   assigns, officers, directors, shareholders, managers, members, principals,
                   employees, attorneys, representatives, receivers, beneficiaries, insurers,
                   agents, and anyone claiming by or in the right of Rising (collectively, the
                   “Liquidating Debtor Releasors”), for good and valuable consideration, the
                   receipt of which is hereby acknowledged, hereby unconditionally releases,
                   acquits, and discharges Lonza and each and all of its and its affiliates’
                   respective past, present and future administrators, successors, assigns,
                   officers, directors, shareholders, partners (including general and limited
                   partners), managers, members, principals, employees, attorneys,
                   representatives, receivers, beneficiaries, insurers, and agents (the “Lonza
                   Releasees”) from any and all actions, claims, obligations, rights, suits,
                   damages, causes of action, remedies, and liabilities whatsoever, whether
                   known or unknown, foreseen or unforeseen, matured or unmatured,
                   existing or hereinafter arising, in law, equity, or otherwise, whether for
                   tort, contract, or otherwise, based on, relating to, or in any matter arising
                   from, in whole or in part, the Supply Agreement, the Rising Claims, the
                   Lonza Claim, or the Chapter 11 Cases, which the Liquidating Debtor
                   Releasors ever had, now have, can, shall or may have against the Lonza
                   Releasees, from the beginning of the world to the Execution Date. For the
                   avoidance of doubt, and without limiting the generality of the foregoing,
                   the Liquidating Debtor Releasors specifically release and waive any and
                   all of the claims that they could have asserted against the Lonza Releasees,
                   including without limitation, the Rising Claims.

               •   Release by Lonza. As of the Settlement Effective Date, except as to the
                   rights, benefits, and obligations that arise under the Settlement Agreement,
                   Lonza, on behalf of itself, its affiliates, and each and all of its and its
                   affiliates’ respective past, present, and future administrators, successors,
                   assigns, officers, directors, shareholders, managers, members, principals,
                   employees, attorneys, representatives, receivers, beneficiaries, insurers,
                   agents, and anyone claiming by or in the right of Lonza (collectively, the
                   “Lonza Releasors”), for good and valuable consideration, the receipt of
                   which is hereby acknowledged, hereby unconditionally releases, acquits,
                   and discharges Rising, its affiliates, and each and all of its and its
                   affiliates’ respective past, present and future administrators, successors,
                   assigns, officers, directors, shareholders, partners (including general and
                   limited partners), managers, members, principals, employees, attorneys,


                                             -7-
Case 19-13448-VFP        Doc 1223-1 Filed 01/07/20        Entered 01/07/20 20:01:25        Desc
                        Motion to Approve Settlement      Page 8 of 28



                      representatives, receivers, beneficiaries, insurers, and agents (the
                      “Liquidating Debtor Releasees”) from any and all actions, claims,
                      obligations, rights, suits, damages, causes of action, remedies, and
                      liabilities whatsoever, whether known or unknown, foreseen or
                      unforeseen, matured or unmatured, existing or hereinafter arising, in law,
                      equity, or otherwise, whether for tort, contract, or otherwise, based on,
                      relating to, or in any matter arising from, in whole or in part, the Supply
                      Agreement, the Rising Claims, the Lonza Claim, or the Chapter 11 Cases,
                      which the Lonza Releasors ever had, now have, can, shall or may have
                      against the Liquidating Debtor Releasees, from the beginning of the world
                      to the Execution Date. For the avoidance of doubt, and without limiting
                      the generality of the foregoing, the Lonza Releasors specifically release
                      and waive any and all of its claims that they could have asserted against
                      the Liquidating Debtor Releasees, including without limitation, the Lonza
                      Claim.

              •       Withdrawal of Lonza Claim. Within five (5) calendar days of the
                      Settlement Effective Date, Lonza shall withdraw the Lonza Claim with
                      prejudice and without costs. Lonza shall not receive any distribution from
                      the Liquidating Debtors on account of the Lonza Claim or otherwise.

       26.    The Settlement Agreement compromises and releases Rising’s claims against

Lonza. Nothing in the Settlement Agreement releases direct claims, if any, that Lyne and Lonza

may have against each other arising under the Supply Agreement. For the avoidance of doubt,

Lonza does not believe that Lyne has any claims against Lonza.

                                   RELIEF REQUESTED
       27.    By this Motion, the Liquidating Debtors seek entry of the Proposed Order

approving the Settlement Agreement pursuant to section 105(a) of the Bankruptcy Code and

Bankruptcy Rule 9019.

                                    BASIS FOR RELIEF

       I.     The Settlement Agreement Falls Well Within the Range of Reasonableness
              and Should be Approved
       28.    It has long been recognized that compromises are favored in the bankruptcy

context “[t]o minimize litigation and expedite the administration of a bankruptcy estate.” In re

Martin, 91 F. 3d 389, 393 (3d Cir. 1996). As the Supreme Court has acknowledged, “[i]n

administering reorganization proceedings in an economical and practical manner it will often be


                                              -8-
Case 19-13448-VFP         Doc 1223-1 Filed 01/07/20            Entered 01/07/20 20:01:25     Desc
                         Motion to Approve Settlement          Page 9 of 28



wise to arrange the settlement of claims as to which there are substantial and reasonable doubts.”

Protective Comm. For Independent Shareholders of TMT Trailer Ferry, Inc. v. Anderson, 390

U.S. 414, 424 (1968) (citation and internal quotation marks omitted).

       29.     Section 105(a) of the Bankruptcy Code provides that a bankruptcy court may

“issue any order, process, or judgment that is necessary or appropriate to carry out the provisions

of [the Bankruptcy Code].” 11 U.S.C. § 105(a). Moreover, Bankruptcy Rule 9019(a) provides,

in relevant part, that “[o]n motion by the [debtor-in-possession] and after notice and a hearing,

the court may approve a compromise or settlement.” The authority to approve a compromise

[or] settlement “lies within the sound discretion of the Bankruptcy Court.” In re Petersburg

Regency, LLC, 540 B.R. 508, 535 (Bankr. D.N.J. 2015) (Papalia, J).             In exercising this

discretion, the bankruptcy court must determine whether the compromise is fair, reasonable, and

in the best interests of the estate. Id (citing In re TCI 2 Holdings, LLC, 428 B.R. 117, 136

(Bankr. D.N.J. 2010). The court must “assess and balance the value of the claim that is being

comprised against the value to the estate of the acceptable of the compromise proposal.” Id.

(citation omitted); In re Roper and Twardowsky, LLC, 559 B.R. 375, 394 (Bankr. D.N.J. 2016)

(Meisel, J) (this analysis “pits the value of rights relinquished by the estate versus the value

received in return.”) (citations omitted).

       30.     When determining whether a settlement is fair and reasonable under Bankruptcy

Rule 9019(a), courts in the Third Circuit consider the following factors (collectively, the “Martin

Factors”):

                         (a)   the probability of success in litigation;

                         (b)   the likely difficulties of collection;

                         (c)   the complexity of the litigation involved and the expense,
                               inconvenience, and delay necessarily attending it; and

                         (d)   the paramount interest of the creditors.
In re Martin, 91 F. 3d at 393; In re Nutraquest, Inc., 434 F.3d 639, 644 (3d Cir. 2006); see also

In re Marvel Entm’t Grp., Inc., 222 B.R. 243, 249 (D. Del. 1998) (in applying Bankruptcy Rule


                                                 -9-
Case 19-13448-VFP       Doc 1223-1 Filed 01/07/20 Entered 01/07/20 20:01:25                      Desc
                       Motion to Approve Settlement Page 10 of 28



9019(a), whether a court should approve a settlement depends on several factors, including the

probability of success in the litigation, the complexity of the litigation, the attendant expense and

delay, and the interests of the creditors). A court considering approval of a settlement “should

not conduct a “mini trial” on the merits but canvas the issues and see whether the settlement falls

below the lowest point in the range of reasonableness.” Petersburg Regency, 540 B.R. at 536

(citation omitted).

       31.     Although bankruptcy courts are directed to determine whether settlements are in

the “best interests of the estate”—In re Energy Cooperative, Inc., 886 F. 2d 921, 927 (7th Cir.

1989)—the bankruptcy court should not substitute its judgment for that of a debtor in possession

or a trustee. Roper and Twardowsky, 559 B.R. at 394; In re Princeton Alternative Income Fund,

LP, 2019 WL 4127148 at *3 (Bankr. D.N.J. Aug. 29, 2019) (holding that the court relies heavily

on the judgment of the trustee in approving the settlement) (citing In re Jasmine, Ltd., 258 B.R.

119, 123 (D.N.J. 1999)).

       32.     As numerous courts have held, the bankruptcy court is not to decide the numerous

questions of law or fact raised in the potential litigation, but rather should canvass the issues to

determine whether the settlement falls above the lowest point in the range of reasonableness.

Roper and Twardowsky, 559 B.R. at 394. See also In re Pennsylvania Truck Lines, Inc., 150

B.R. 595, 598 (E.D. Pa. 1992), aff’d 8 F.3d 812 (3d Cir. 1993) (settlement must not fall below

the lowest level in the range of reasonableness); In re Geller, 74 B.R. 685, 688 (Bankr. E.D. Pa.

1987) (generally, a settlement will be approved as long as it clears a threshold of

reasonableness); In re Coram Healthcare Corp., 315 B.R. 321, 330 (Bankr. D. Del. 2004) (“[I]n

approving a settlement, the court does not have to be convinced that the settlement is the best

possible compromise . . . [it] must only conclude that the compromise or settlement . . . be above

the lowest point in the range of reasonableness.”) (internal quotation and citations omitted).

       33.     Application of the Martin Factors here demonstrates that Rising’s entry into the

Settlement Agreement falls well above the lowest point in the range of reasonableness and

should therefore be approved.


                                                -10-
Case 19-13448-VFP          Doc 1223-1 Filed 01/07/20 Entered 01/07/20 20:01:25               Desc
                          Motion to Approve Settlement Page 11 of 28



       (i)     The Probability of Success in Litigation Against Lonza is Uncertain and
               Collection May be Difficult
       34.     With respect to the Lonza Claim, as noted above, Lonza has responded to the
Claim Objection and asserted that Rising owes it no less than $666,635.15 in outstanding royalty

payments under the Supply Agreement. While the Liquidating Debtors believe the Lonza Claim

has no merit, there is no guarantee that the Liquidating Debtors will prevail if the Claim

Objection is litigated.

       35.     Likewise, while the Liquidating Debtors believe that the Rising Claims against

Lonza are meritorious, as is the case with any disputed and unliquidated litigation claims, the

outcome of any such litigation is not certain. For example, Lonza has asserted certain contractual

and other defenses to Rising’s Claims, including failure to mitigate damages. Rising disagrees

with Lonza’s assertions, but there is a risk that a court may credit all or some of Lonza’s

defenses. Given these issues and others, Rising’s ability to successfully prosecute the Rising

Claims is not without risk.

       36.     In addition, assuming that Rising obtains a judgment against Lonza, any such

judgment may be costly and time consuming to collect since Lonza is located in Switzerland.

       (ii)    Litigation Against Lonza Would be Complex, Expensive, Inconvenient and
               Would Delay Recoveries
       37.     Litigation of the Rising Claims against Lonza would be complex and expensive.

Among other reasons, putting aside the likely dispute over the enforceability of the forum

selection clause, Rising may have to prosecute its Claims in Switzerland, which would require

Rising to work with Swiss counsel, transport witnesses, and finance significant court costs. In

addition, Rising would need to incur the expense of expert testimony to prove the amount of its

damages.

       38.     Further, given the amount of time such litigation would take to prosecute to

conclusion, the Liquidating Debtors’ estates and creditors may not see any recoveries from such

litigation for many months or even years, in contrast to the immediate and definite benefits to the

Liquidating Debtors’ estates of the Settlement Payment under the Settlement Agreement.


                                               -11-
Case 19-13448-VFP       Doc 1223-1 Filed 01/07/20 Entered 01/07/20 20:01:25                   Desc
                       Motion to Approve Settlement Page 12 of 28



       39.     Simply put, the Liquidating Debtors’ estates and creditors will be much better

served by immediate approval of the Settlement Agreement, rather than the Liquidating Debtors’

pursuit of complex claims that may be expensive and time-consuming to collect upon.

       (iii)   The Paramount Interests of Creditors Weighs Heavily in Favor of Approving
               the Settlement
       40.     The Court’s approval of the Settlement Agreement is an important element of the

Liquidating Debtors’ ongoing efforts to maximize the value of their estates for the benefit of

their creditors. Importantly, in evaluating approval of the Settlement Agreement, the court “must

consider the effects of the settlement on all parties to the proceeding – the entire creditor body –

and not individual creditor interests.” In re Biolitec, Inc., 528 B.R. 261, 270 (Bankr. D.N.J. 2014)

(Steckrotch, J.) (emphasis added).        Approval of the Settlement Agreement will serve the

paramount interests of all creditors of the Liquidating Debtors.

       41.     For the foregoing reasons, Rising’s entry into the Settlement Agreement is a

sound exercise of business judgment, fair and reasonable, in the best interests of the Liquidating

Debtors’ estates and creditors. Moreover, the proposed settlement falls well above the lowest

point in the range of reasonableness. Accordingly, the Liquidating Debtors respectfully submit

that the Court should approve the Settlement Agreement under Bankruptcy Rule 9019.

           WAIVER OF BANKRUPTCY RULE 6004(h) STAY IF APPLICABLE
       42.     To the extent applicable, the Liquidating Debtors seek a waiver of the 14-day stay

of an order authorizing the use, sale, or lease of property under Bankruptcy Rule 6004(h). The

Liquidating Debtors do not believe Bankruptcy Rule 6004(h) applies, but out of an abundance of

caution seek a waiver of any such stay.

                          WAIVER OF MEMORANDUM OF LAW
       43.     The Liquidating Debtors respectfully request that the Court waive the requirement

to file a separate memorandum of law pursuant to D.N.J. LBR 9013-1(a)(3) because the legal

basis upon which the Liquidating Debtors rely is incorporated herein and the Motion does not

raise any novel issues of law.


                                                -12-
Case 19-13448-VFP        Doc 1223-1 Filed 01/07/20 Entered 01/07/20 20:01:25                 Desc
                        Motion to Approve Settlement Page 13 of 28



                                     NO PRIOR REQUEST

       44.     No previous motion for the relief sought herein has been made to this or to any

other court.

                                       LIMITED NOTICE

       45.     Pursuant to section 12.07 of the Plan, in order to continue receiving documents

pursuant to Bankruptcy Rule 2002 after the Effective Date, parties in interest are required to file

with the Court a renewed request for such notice. Notice of this Motion has been provided to (i)

the Office of the United States Trustee for the District of New Jersey; (ii) Porzio, Bromberg &

Newman, P.C., c/o Warren J. Martin, Jr., Esq., Robert M. Schechter, Esq., and Rachel A. Parisi,

Esq., as counsel to the Oversight Committee; (iii) Foley & Lardner LLP, c/o Leah M. Eisenberg,

Esq. and Erika Morabito, Esq., counsel for Lyne; and (iv) all parties that have filed a renewed

request to receive notice pursuant to Bankruptcy Rule 2002, as modified by section 12.07 of the

Plan. In light of the nature of the relief requested herein, the Liquidating Debtors respectfully

submit that no other or further notice is required.

                           [Remainder of page intentionally left blank]




                                                -13-
Case 19-13448-VFP       Doc 1223-1 Filed 01/07/20 Entered 01/07/20 20:01:25               Desc
                       Motion to Approve Settlement Page 14 of 28



                                        CONCLUSION

       WHEREFORE, the Liquidating Debtors respectfully request that the Court enter the

Proposed Order, substantially in the form attached hereto as Exhibit A, granting the relief

requested in the Motion and such other and further relief as may be just and proper.


Dated: January 7, 2020                               Respectfully submitted,

                                                     LOWENSTEIN SANDLER LLP

                                                     /s/ Wojciech F. Jung
                                                     Michael S. Etkin, Esq.
                                                     Wojciech F. Jung, Esq.
                                                     Michael Savetsky, Esq.
                                                     One Lowenstein Drive
                                                     Roseland, New Jersey 07068
                                                     (973) 597-2500 (Telephone)
                                                     (973) 597-2400 (Facsimile)
                                                     metkin@lowenstein.com
                                                     wjung@lowenstein.com
                                                     msavetsky@lowenstein.com

                                                     Counsel to the Liquidating Debtors




                                              -14-
Case 19-13448-VFP    Doc 1223-1 Filed 01/07/20 Entered 01/07/20 20:01:25   Desc
                    Motion to Approve Settlement Page 15 of 28



                                    Exhibit A

                                 Proposed Order
Case 19-13448-VFP            Doc 1223-1 Filed 01/07/20 Entered 01/07/20 20:01:25                              Desc
                            Motion to Approve Settlement Page 16 of 28



    UNITED STATES BANKRUPTCY COURT
    DISTRICT OF NEW JERSEY
    Caption in Compliance with D.N.J. LBR 9004-1


    LOWENSTEIN SANDLER LLP
    Michael S. Etkin, Esq.
    Wojciech F. Jung, Esq.
    Michael Savetsky, Esq.
    One Lowenstein Drive
    Roseland, New Jersey 07068
    (973) 597-2500 (Telephone)
    (973) 597-2400 (Facsimile)

    Counsel to the Liquidating Debtors


    In re:                                                          Chapter 11

    Tri Harbor Holdings Corporation (f/k/a Aceto                    Case No. 19-13448 (VFP)
    Corporation), et al.,1
                                                                    (Jointly Administered)
                             Liquidating Debtors.


         ORDER APPROVING SETTLEMENT AGREEMENT BETWEEN KAVOD
        PHARMACEUTICALS LLC AND LONZA SALES AG PURSUANT TO RULE
           9019 OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE

             The relief set forth on the following pages, numbered two (2) through and including three

(3), is hereby ORDERED.




1
  The Liquidating Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification
number are as follows: Tri Harbor Holdings Corporation (f/k/a Aceto Corporation) (0520); Tri Harbor Chemical
Holdings LLC (f/k/a Aceto Agricultural Chemicals LLC, f/k/a Aceto Agricultural Chemicals Corporation) (3948);
Tri Harbor Realty LLC (f/k/a Aceto Realty LLC) (7634); Kavod Pharmaceuticals LLC (f/k/a Rising
Pharmaceuticals, LLC, f/k/a Rising Pharmaceuticals, Inc.) (7959); Kavod Health LLC (f/k/a Rising Health, LLC)
(1562); Kavris Health LLC (f/k/a Acetris Health, LLC) (3236); KAVACK Pharmaceuticals LLC (f/k/a PACK
Pharmaceuticals, LLC) (2525); Arsynco, Inc. (7392); and Acci Realty Corp. (4433).

25441/53
01/07/2020 205460940.1
Case 19-13448-VFP             Doc 1223-1 Filed 01/07/20 Entered 01/07/20 20:01:25                              Desc
                             Motion to Approve Settlement Page 17 of 28
Page:    2
Debtors: Aceto Corporation, et al.
Case No.:19-13448 (VFP)
Caption: Order Approving Settlement Agreement Between Kavod Pharmaceuticals LLC and
         Lonza Sales AG Pursuant to Rule 9019 of the Federal Rules of Bankruptcy Procedure
______________________________________________________________________________

          Upon consideration of the motion (the “Motion”)2 of the above-captioned liquidating
debtors (collectively, the “Liquidating Debtors”) for entry of an order approving that certain

Settlement Agreement by and among Kavod Pharmaceuticals LLC (f/k/a Rising Pharmaceuticals,

LLC, f/k/a Rising Pharmaceuticals, Inc.) (“Rising”) and Lonza Sales AG (“Lonza”), dated as of

January 7, 2020 (the “Settlement Agreement”), a copy of which is attached to the Motion as

Exhibit A, pursuant to section 105(a) of the Bankruptcy Code and Bankruptcy Rule 9019; and

the Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

Standing Order of Reference to the Bankruptcy Court Under Title 11 of the United States

District Court for the District of New Jersey, as amended on September 18, 2012 (Simandle,

C.J.); and venue being proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and notice

of the Motion being sufficient under the circumstances; and the Court having found and

determined that the Settlement Agreement is fair and reasonable and in the best interests of the

Liquidating Debtors’ estates and creditors and that each of the Martin Factors weighs in favor of

approval of the Settlement Agreement; and after due deliberation and sufficient cause appearing

therefor;

          IT IS HEREBY ORDERED THAT:
          1.       The Motion is GRANTED as set forth herein.

          2.       The Settlement Agreement is hereby approved pursuant to section 105(a) of the

Bankruptcy and Bankruptcy Rule 9019.

          3.       Lonza shall pay the Settlement Payment to Rising in accordance with the terms of

the Settlement Agreement.

          4.       Within five (5) calendar days of the Settlement Effective Date (as defined in the

Settlement Agreement), Lonza shall withdraw the Lonza Claim with prejudice and without costs.

2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.


                                                          -2-
Case 19-13448-VFP       Doc 1223-1 Filed 01/07/20 Entered 01/07/20 20:01:25                  Desc
                       Motion to Approve Settlement Page 18 of 28
Page:    3
Debtors: Aceto Corporation, et al.
Case No.:19-13448 (VFP)
Caption: Order Approving Settlement Agreement Between Kavod Pharmaceuticals LLC and
         Lonza Sales AG Pursuant to Rule 9019 of the Federal Rules of Bankruptcy Procedure
______________________________________________________________________________
Lonza shall not receive any distribution from the Liquidating Debtors on account of the Lonza

Claim or otherwise.

       5.      The Liquidating Debtors are authorized to take all actions as may be required or

necessary in order to implement the terms of the Settlement Agreement.

       6.      The requirement set forth in Local Rule 9013-1(a)(3) that any motion be

accompanied by a memorandum of law is hereby deemed satisfied by the contents of the Motion

or is otherwise waived.

       7.      Notwithstanding Bankruptcy Rule 6004(h), to the extent applicable, or any other

Bankruptcy Rule, this Order shall be immediately effective and enforceable upon its entry.

       8.      This Court shall retain jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, or enforcement of this Order.




                                                -3-
Case 19-13448-VFP    Doc 1223-1 Filed 01/07/20 Entered 01/07/20 20:01:25   Desc
                    Motion to Approve Settlement Page 19 of 28



                                    Exhibit B

                              Settlement Agreement
Case 19-13448-VFP              Doc 1223-1 Filed 01/07/20 Entered 01/07/20 20:01:25                                   Desc
                              Motion to Approve Settlement Page 20 of 28
                                                                                                    Execution Version




                                         SETTLEMENT AGREEMENT

        This settlement agreement (the "Settlement Agreement") is entered into as of January 7,
 2020 (the "Execution Date"), by and among Kavod Pharmaceuticals LLC (f/k/a Rising
 Pharmaceuticals, LLC, f/k/a Rising Pharmaceuticals, Inc.) ("Rising") and Lonza Sales AG
 ("Lonza"). Rising and Lonza are referred to herein individually as a "Party" and collectively as
 the "Parties".

                                                        Recitals

         WHEREAS, on February 19, 2019, Tri Harbor Holdings Corporation (f/k/a Aceto
 Corporation) ("Aceto") and its affiliated debtors and debtors in possession (collectively, prior to
 the Chapter 11 Effective Date (defined below), the "Debtors" and after the Chapter 11 Effective
 Date, the "Liquidating Debtors") 1 commenced Chapter 11 cases (the "Chapter 11 Cases") by
 filing voluntary petitions for relief under chapter 11 of title 11 of the United States Code, 11
 U.S.C. §§ I O I, et seq. (as amended, the "Bankruptcy Code") in the United States Bankruptcy
 Court for the District of New Jersey (the "Bankruptcy Court");

         WHEREAS, on June 19, 2019, Lonza timely filed proof of claim No. 213 (the "Claim")
 against Rising;

         WHEREAS, the Claim arises under a certain pharmaceutical manufacture and supply
 agreement between Lonza and Rising dated May 8, 2008 (and any amendments including
 Amendment No. I effective as of April I, 2014, and together with any schedules and exhibits,
 collectively, the "Agreement");

       WHEREAS, on July 11, 2019, the Debtors filed an Objection to, or, in the Alternative,
Motion to Estimate Proof of Claim No. 213 Filed by Lonza Sales AG [Docket No. 714] (the
"Claim Objection");

       WHEREAS, on July 23, 2019, the Debtors filed their Second Modified Joint Plan of
Liquidation of Aceto Corporation and its Affiliated Debtors (the "Plan") [Docket No. 747]; 2

          WHEREAS, on August 15, 2019, Lonza filed a response to the Claim Objection by
 filing its Response to Debtors' Objection to, or, in the Alternative, Motion to Estimate Proof of
 Claim No. 213 Filed by Lonza Sales AG [Docket No. 849];




 1
 More specifically, the Liquidating Debtors are: Tri Harbor Holdings Corporation (f/k/a Aceto Corporation); Tri
Harbor Chemical Holdings LLC (f/k/a Aceto Agricultural Chemicals LLC, f/k/a Aceto Agricultural Chemicals
Corporation); Tri Harbor Realty LLC (f/k/a Aceto Realty LLC); Kavod Pharmaceuticals LLC (f/k/a Rising
Pharmaceuticals, LLC, f/k/a Rising Pharmaceuticals, Inc.); Kavod Health LLC (f/k/a Rising Health, LLC); Kavris
Health LLC (f/k/a Acetris Health, LLC); KA YACK Pharmaceuticals LLC (f/k/a PACK Pharmaceuticals, LLC);
Arsynco, Inc; and Acci Realty Corp.
2
     Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Plan.

25441/53
O I /07/2020 205611290.3
Case 19-13448-VFP       Doc 1223-1 Filed 01/07/20 Entered 01/07/20 20:01:25                     Desc
                       Motion to Approve Settlement Page 21 of 28



        WHEREAS, on August 23, 2019, the Debtors filed their Plan Supplement to the Second
Modified Joint Plan of Liquidation of Aceto Corporation and its Affiliated Debtors (the "Plan
Supplement") [Docket No. 892], in which the Debtors, among other things, alleged certain
potential Causes of Action against Lonza (collectively, the "Rising Claims");

       WHEREAS, Lonza disputes the Rising Claims in their entirety;

        WHEREAS, on September 18, 2019, the Bankruptcy Court entered its Findings of Fact,
Conclusions of Law and Order (/) Approving on a Final Basis the Second Modifìed Disclosure
Statement and(!!) Confirming Second Modified Joint Plan of Liquidation of Aceto Corporation
and its Affiliated Debtors [Docket No. 996];

        WHEREAS, on October I, 2019 (the "Chapter I I Effective Date"), the terms and
conditions of the Plan became effective [Docket No. I 067];

       WHEREAS, upon the Chapter 11 Effective Date, the Debtors became the Liquidating
Debtors and Steven S. Rogers became the Plan Administrator for the Liquidating Debtors;

         WHEREAS, Section 9.03 of the Plan provides that after the Chapter 11 Effective Date,
the right to compromise and settle various Claims or Interests and Causes of Action that the
Debtors have against other Entities shall pass to the Liquidating Debtors without the need for
further approval of the Bankruptcy Court (but subject to the rights of the Oversight Committee
set forth in Section 5.14 and the Plan Administrator Agreement);

        WHEREAS, Section 5. I 4(a) of the Plan states that after the Chapter I I Effective Date,
the Plan Administrator shall "first consult with and seek the reasonable consent of the Oversight
Committee (such consent not to be unreasonably withheld)" regarding the "settlement or
resolution of any Claims or Causes of Action to the extent that the Plan Administrator proposes a
settlement (including providing for an Allowed Claim) in the amount of $500,000 and above";

        WHEREAS, Section 2.1 (c) of the Plan Administrator Agreement provides that "[i]n
connection with the management of the Liquidating Debtors and implementation of the Plan on
behalf of the Liquidating Debtors and the Beneficiaries, subject to the rights of the Oversight
Committee as set forth herein and in the Plan (including as set forth in Section 5.14(a) of the
Plan), the duties and powers of the Plan Administrator shall include ... prosecuting and settling
Causes of Action, including but not limited to certain specified Causes of Action identified in the
Plan Supplement";

       WHEREAS, on or about August I, 2019, Rising and Lonza executed that ce1tain
Nondisclosure Agreement (the "NDA") for the purpose of fostering an amicable resolution of
Lonza's Claim and the Rising Claims;

        WHEREAS, the Plan Administrator has determined that the terms set forth herein are
fair and reasonable and in the best interests of the Liquidating Debtors and their creditors;

     WHEREAS, the Plan Administrator has sought the reasonable consent of the Oversight
Committee with respect to this Settlement Agreement, and the Oversight Committee has


                                                -2-
Case 19-13448-VFP         Doc 1223-1 Filed 01/07/20 Entered 01/07/20 20:01:25                          Desc
                         Motion to Approve Settlement Page 22 of 28



 consented (or did not object) to the Liquidated Debtors' entry into the Settlement Agreement;
 and

          WHEREAS, the Parties have agreed to resolve their disputes on the terms and conditions
 set forth in this Settlement Agreement.

                                               Agreement

          NOW, THEREFORE, for and in consideration of the mutual agreements and covenants
 set forth herein and other good and valuable consideration, the receipt and sufficiency of which
 are hereby acknowledged and confirmed, without the admission of liability or the adjudication of
 any issue of fact or law, and upon the consent and agreement of the Parties to this Settlement
 Agreement by their authorized officials, each Party hereby agrees as follows:

        I.     Recitals. The foregoing recitals are hereby incorporated by reference into this
 Settlement Agreement.

         2.       Settlement Payment. Within twenty (20) calendar days following entry of a final,
 non-appeal able order of the Bankruptcy Court, in form and substance acceptable to Lonza and
 Rising in their respective sole discretion, approving the Settlement Agreement (the "Approval
 Order"), Lonza shall make a payment in the amount of USD $1,600,000 (the "Settlement
 Payment") to Rising. The Settlement Payment shall be delivered in accordance with the
 instructions attached hereto as Exhibit A. Rising shall be solely responsible for, and legally
 bound to make payment of, any taxes determined to be due and owing (including penalties and
 interest related thereto) by it to any federal, state, local, or regional taxing authority as a result of
 the Settlement Payment.

         3.      Settlement Effective Date. For the avoidance of doubt, the terms, conditions and
 obligations set forth in this Settlement Agreement shall not become binding and enforceable until
 the date on which: (i) each of the Parties has executed the Settlement Agreement; and (ii), unless
 otherwise agreed to by the Parties, the Bankruptcy Court has entered the Approval Order (such
 date, the "Settlement Effective Date").

           4.       Release by Rising. As of the Settlement Effective Date, except as to the rights,
 benefits, and obligations that arise under this Settlement Agreement, each of Rising, on behalf of
 itself, its affiliates, and each and all of its and its affiliates' respective past, present and future
 administrators, successors, assigns, officers, directors, shareholders, managers, members,
 principals, employees, attorneys, representatives, receivers, beneficiaries, insurers, agents, and
 anyone claiming by or in the right of Rising (collectively, the "Liquidating Debtor Releasors"),
 for good and valuable consideration, the receipt of which is hereby acknowledged, hereby
 unconditionally releases, acquits, and discharges Lonza and each and all of its and its affiliates'
 respective past, present and future administrators, successors, assigns, officers, directors,
 shareholders, partners (including general and limited partners), managers, members, principals,
 employees, attorneys, representatives, receivers, beneficiaries, insurers, and agents (the "Lonza
 Releasees") from any and al I actions, cl ai ms, obi igations, rights, su its, damages, causes of action,
 remedies, and liabilities whatsoever, whether known or unknown, foreseen or unforeseen,



                                                    -3-
Case 19-13448-VFP        Doc 1223-1 Filed 01/07/20 Entered 01/07/20 20:01:25                      Desc
                        Motion to Approve Settlement Page 23 of 28



 matured or unmatured, existing or hereinafter arising, in law, equity, or otherwise, whether for
 toit, contract, or otherwise, based on, relating to, or in any matter arising from, in whole or in
 part, the Agreement, the Rising Claims, the Claim, or the Chapter 11 Cases, which the
 Liquidating Debtor Releasors ever had, now have, can, shall or may have against the Lonza
 Releasees, from the beginning of the world to the Execution Date. For the avoidance of doubt,
 and without limiting the generality of the foregoing, the Liquidating Debtor Releasors
 specifically release and waive any and all of the claims that they could have asserted against the
 Lonza Releasees, including without limitation, the Rising Claims.

          5.      Release by Lonza. As of the Settlement Effective Date, except as to the rights,
benefits, and obligations that arise under this Settlement Agreement, Lonza, on behalf of itself,
its affiliates, and each and all of its and its affiliates' respective past, present, and future
administrators, successors, assigns, officers, directors, shareholders, managers, members,
principals, employees, attorneys, representatives, receivers, beneficiaries, insurers, agents, and
anyone claiming by or in the right of Lonza (collectively, the "Lonza Releasors"), for good and
valuable consideration, the receipt of which is hereby acknowledged, hereby unconditionally
releases, acquits, and discharges Rising, its affiliates, and each and all of its and its affiliates'
respective past, present and future administrators, successors, assigns, officers, directors,
shareholders, partners (including general and limited partners), managers, members, principals,
employees, attorneys, representatives, receivers, beneficiaries, insurers, and agents (the
"Liquidating Debtor Releasees") from any and all actions, claims, obligations, rights, suits,
damages, causes of action, remedies, and liabilities whatsoever, whether known or unknown,
foreseen or unforeseen, matured or unmatured, existing or hereinafter arising, in law, equity, or
otherwise, whether for toit, contract, or otherwise, based on, relating to, or in any matter arising
from, in whole or in part, the Agreement, the Rising Claims, the Claim, or the Chapter 11 Cases,
which the Lonza Releasors ever had, now have, can, shall or may have against the Liquidating
Debtor Releasees, from the beginning of the world to the Execution Date. For the avoidance of
doubt, and without limiting the generality of the foregoing, the Lonza Releasors specifically
release and waive any and all of its claims that they could have asserted against the Liquidating
Debtor Releasees, including without limitation, the Claim.

        6.      No Admission of Liability. This Settlement Agreement is not, and shall not in any
way be construed as an admission that either Party, or any of their former or current parent
companies, successors, assigns, affiliates, subsidiaries, joint venturers, partners, or the directors,
officers, employees or agents of any of them, has acted wrongfully and/or illegally in any manner
and the settlement set forth herein shal I not be construed by any person or in any court, agency or
tribunal whatsoever as a present or past admission of liability of any Party and shall not be offered
or received or construed as evidence of such an admission, except that nothing herein shall prevent
this Settlement Agreement or its terms from being used, offered or received in evidence in any
proceeding to enforce any or all of the terms herein.

        7.     Governing Law/Venue Selection/Service of Process. This Settlement Agreement
shall be governed by and construed in accordance with the laws of the State of New Jersey, without
regard to any conflict of laws principles. The Parties hereby irrevocably and unconditionally
consent and submit to the exclusive jurisdiction of the United States Bankruptcy Court for the
District of New Jersey, or, if such court is unavailable for any reason, the United States District



                                                 -4-
Case 19-13448-VFP       Doc 1223-1 Filed 01/07/20 Entered 01/07/20 20:01:25                     Desc
                       Motion to Approve Settlement Page 24 of 28



Court for the District of New Jersey, for any lawsuits, actions or other proceedings relating solely
to the enforcement of this Settlement Agreement. For the avoidance of doubt, and notwithstanding
anything contained in this Settlement Agreement to the contrary, the Parties do not consent or
submit to the jurisdiction of the United States Bankruptcy Court for the District of New Jersey or
the United States District Court for the District of New Jersey for any lawsuits, actions or other
proceedings arising out of or relating to the Agreement. Solely with respect to any lawsuit, action
or other proceeding commenced to enforce this Settlement Agreement, the Parties hereby agree
that service of process shall be valid and deemed effectuated by sending a copy of the summons
and complaint (or other equivalent initiating pleading) via an internationally-recognized courier
service and electronic mail as follows:

       As to Rising:

       Steven Rogers
       Kavod Pharmaceuticals, LLC
       c/o Lowenstein Sandler LLP
       1251 A venue of the Americas
       New York, New York 10020
       srogers@triharborholdings.com

       With a copy to (which shall not be deemed to effectuate service):

       Gavin .I. Rooney, Esq.
       Lowenstein Sandler LLP
       One Lowenstein Drive
       Roseland, NJ 07068
       grooney@lowenstein.com

       and

       Steven E. Siesser, Esq.
       Lowenstein Sandler LLP
       125 I A venue of the Americas
       New York, New York I 0020
       ssiesser@lowenstein.com

       As to Lonza:

       Albert Pereda
       Lonza Sales Ltd.
       Muenchensteinerstrasse 38
       CH-4002 Basel, Switzerland
       al bert. pereda@lonza.com


       With a copy to (which shall not be deemed to effectuate service):



                                                -5-
Case 19-13448-VFP            Doc 1223-1 Filed 01/07/20 Entered 01/07/20 20:01:25                      Desc
                            Motion to Approve Settlement Page 25 of 28




        Shaya Rochester, Esq.
        Katten Muchin Rosenman LLP
        575 Madison Avenue
        New York, NY 10022-2585
        shaya.rochester@katten.com

         8.      Attorney's Fees and Costs. ln any action to enforce the terms of this Settlement
 Agreement, the prevailing party shall be entitled to recover its reasonable attorneys' fees and
 costs incurred in connection with such proceeding.

        9.           Sole Holder of Claims.

               (a)      Rising represents that it is the only entity that has any interest in the claims
                        being released under Section 4 hereof, including the claims (if any) against
                        Lonza for breach of the Agreement previously held by CorePharma LLC but
                        which are now held by Rising, and further that it has not assigned, granted or
                        otherwise transferred any of such claims or any part thereof to any other
                        person or entity in any way.

               (b)      Lonza represents that it is the only entity that has any interest in the claims
                        being released under Section 5 hereof and that it has not assigned, granted or
                        otherwise transferred any of such claims or any part thereof to any other
                        person or entity in any way.

         I O.    Withdrawal of Claim. Within five (5) calendar days of the Settlement Effective
 Date, Lonza shall withdraw its Claim with prejudice and without costs. Lonza shall not receive
 any distribution from the Liquidating Debtors on account of the Claim or otherwise.

         11.         Miscellaneous

                a.      Nothing in this Settlement Agreement shall be deemed to void, modify,
 supersede, replace, or otherwise compromise in any way the NOA, which remains in full force
 and effect.

                 b.      The Parties agree that if any provision of this Settlement Agreement is
 determined by a court of competent jurisdiction to be illegal, invalid or unenforceable, that
 provision shall not be a part of this Settlement Agreement. The legality, validity, and
 enforceability of the remaining provisions shall not be affected by a provision of this Settlement
 Agreement that is illegal, invalid, or unenforceable.

                 c.      The language of this Settlement Agreement was reviewed and accepted by
 the Parties' respective legal counsel prior to execution, and no Party shall be entitled to have any
 language of this Settlement Agreement construed against the other Party as principal drafter
 hereof.




                                                     -6-
Case 19-13448-VFP        Doc 1223-1 Filed 01/07/20 Entered 01/07/20 20:01:25                    Desc
                        Motion to Approve Settlement Page 26 of 28



               d.      This Settlement Agreement shall inure to the benefit of and be binding
 upon the successors and assigns of the Parties hereto.

               e.     This Settlement Agreement may be executed in identical counterparts,
including by facsimile and/or electronic mail, each of which shall be deemed an original, but all
of which together constitute one and the same instrument.

              f.      The Patties acknowledge that this Settlement Agreement constitutes the
entire agreement between the Patties with respect to the subject matter hereof, and all prior
agreements, negotiations, and understandings with respect to the subject matter hereof are
canceled and superseded by this Settlement Agreement.

               g.      Each Party represents that it possesses full power and authority to execute,
deliver, and perform its respective obligations under this Settlement Agreement (including,
without limitation, Section 4 and 5 hereof) and that the persons executing this Settlement
Agreement on their behalf are duly authorized to execute and deliver this Settlement Agreement.

                 h.     The Patties shall bear their own costs, expenses, and attorneys' fees
 incurred to date in connection with this Settlement Agreement.

               i.      This Settlement Agreement shall not be modified, altered, amended, or
 vacated without written consent of all parties hereto.



                           [Remainder of Page Intentionally Left Blank]




                                                 -7-
Case 19-13448-VFP            Doc 1223-1 Filed 01/07/20 Entered 01/07/20 20:01:25    Desc
                            Motion to Approve Settlement Page 27 of 28




          IN WITNESS WHEREOF, the Parties have set their hands in agreement as of
   Execution Date.


    LONZA SALES AG
                                                              ,.,,   --
    By:            {   Á-l Lbt;.,z;                 ✓-/~~~ / ¿_.__         _

          Name:                1,t
                      Cordula_,Ai erger
                                   k ü
           .                                      Dr. Matthias Maurer
          Title:   Associate General Counsel   Associate General Counsel




    KAVOD PHARMACEUTICALS LLC (F/K/A RISING PHARMACEUTICALS, INC.,
    F/K/.A RIS.ING ~ACEUTICALS, LLC)
               --<:-::- -
    By:   e¡-..;-=--     b'-> -- -- .
          Name: Steven S. Rogers
          Title: Plan Administrator




                                                        -8-
Case 19-13448-VFP          Doc 1223-1 Filed 01/07/20 Entered 01/07/20 20:01:25   Desc
                          Motion to Approve Settlement Page 28 of 28




                                          Exhibit A

                                     Payment Instructions


 Bank:

 SIGNATURE BANK
 565 5th A ve, I 2th Fl
 New York, NY I 0017

 ABA Routing#:

 Account#:

 Account Name: Tri Harbor Holdings Corporation - Distributions Account




                                             -9-
